Citation Nr: 0602850	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to December 
1945.  The appellant is the veteran's surviving spouse.

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia (RO), which denied entitlement to aid and attendance 
benefits for the veteran's surviving spouse (appellant).  The 
appeal was remanded by the Board in September 2004 in order 
to schedule the appellant for a hearing on appeal.

The Board notes that the appellant failed to appear for a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing) scheduled for October 19, 2005.  Given 
the failure of the appellant to attend the Travel Board 
hearing, the appeal was processed as though the request for a 
hearing had been withdrawn.  This was done in accordance with 
applicable law.  See 38 C.F.R. §§ 20.704(d) (2005).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence shows that the appellant is unable to leave 
her home for short distances unattended, is permanently 
confined to her home or immediate area, and is unable to 
protect herself from the hazards and dangers of daily living.





CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of aid and attendance have been met.  
38 U.S.C.A. §§ 1521, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, the Board has acted favorably on the 
appellant's claim for entitlement to aid and attendance 
benefits.  As the Board has not taken any adverse action on 
the claim, the Board concludes that any deficiencies in the 
duties to notify and to assist the claimant that may exist in 
this case are not prejudicial to the claimant at this time.  
Consequently, the Board will not address whether the duties 
added by the VCAA have been completed at this time.

Analysis

For improved pension purposes, a claimant will be considered 
in need of regular aid and attendance if he/she: (1) Is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2005).  38 C.F.R. 
§ 3.351(c) (2005).

The evidence does not show that the claimant is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the claimant is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is established pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Eligibility for aid and attendance 
requires that at least one of the enumerated factors of 38 
C.F.R. § 3.352(a) be present.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A private physician's report received in March 2004 noted 
that the claimant suffered from insulin-dependant diabetes 
mellitus, hypertension, chronic obstructive pulmonary disease 
(COPD), coronary artery disease (CAD), and coronary artery 
bypass graft (CBG).  She had an unsteady gait and fluctuating 
blood glucose, and spent approximately ten hours a day in 
bed.  The appellant was not bedridden, could dress and 
undress, and attend to the wants of nature.  However, the 
physician noted that the appellant could not leave home for 
short distances unattended, was permanently confined to home 
or the immediate area, and was physically and mentally unable 
to protect herself from the hazards and dangers incident to 
her daily environment. 

Upon consideration of the evidence above, the Board finds 
that aid and attendance benefits are warranted.  While 
evidence is present which suggests that the claimant is not 
bedridden, can dress and undress, and attend to the wants of 
nature, evidence from the March 2004 private physician report 
indicates that the claimant cannot leave her home for short 
distances unattended, is permanently confined to her home or 
immediate area, and is physically and mentally unable to 
protect herself in a daily environment.  In light of such, 
the Board finds that the evidence is at least in relative 
equipoise in this case in showing that a factual need for aid 
and attendance is present under the criteria set forth in 38 
C.F.R. § 3.352(a).  Therefore, by extending the benefit of 
the doubt to the appellant, 38 U.S.C.A. § 5107(b), the Board 
concludes that aid and attendance benefits are warranted.   





ORDER

Special monthly pension for a surviving spouse based on the 
need for the regular aid and attendance of another person is 
granted.



____________________________________________
A.	BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


